Exhibit 99.2 Exhibit99.2 Management’s Discussion and Analysis for the Three and Nine months Ended December 31, 2016 and 2015 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of our operations should be read in conjunction with the (1)unaudited condensed consolidated financial statements and the related notes thereto included elsewhere in Exhibit 99.1 of this Report on Form 6-K and (2)the audited consolidated financial statements and notes thereto and management’s discussion and analysis of financial condition and results of operations for the fiscal year ended March31, 2016, included in our Annual Report on Form 20-F filed with the Securities and Exchange Commission, or the SEC, on May25,2016. This Exhibit 99.2 of this Report on Form 6-K contains “forward-looking statements” within the meaning of Section21E of the Securities Exchange Act of 1934, as amended, or the “Exchange Act.” These statements are often identified by the use of words such as “may,” “will,” “expect,” “believe,” “anticipate,” “intend,” “could,” “estimate,” or “continue,” and similar expressions or variations. Such forward-looking statements are subject to risks, uncertainties and other factors that could cause actual results and the timing of certain events to differ materially from future results expressed or implied by such forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those identified herein, and those discussed in the section titled “Risk Factors”, set forth in our other SEC filings, including our Annual Report on Form 20-F dated as of May25, 2016. We disclaim any obligation to update any forward-looking statements to reflect events or circumstances after the date of such statements.
